 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CHAKA GILBERT,                                      Case No. 1:19-cv-00734-AWI-EPG-HC

12                  Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, DISMISSING
13           v.                                          PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DIRECTING CLERK OF COURT
14   ON HABEAS CORPUS,                                   TO CLOSE CASE, AND DECLINING TO
                                                         ISSUE A CERTIFICATE OF
15                  Respondent.                          APPEALABILITY

16                                                       (ECF No. 7)

17

18          Petitioner, proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28

19 U.S.C. § 2254. On July 24, 2019, the Magistrate Judge issued Findings and Recommendation
20 that recommended the petition be dismissed without prejudice for failure to specify any grounds

21 for relief and failure to exhaust state judicial remedies. (ECF No. 7). This Findings and

22 Recommendation was served on Petitioner and contained notice that any objections were to be

23 filed within thirty (30) days of the date of service of that order. To date, Petitioner has filed no

24 objections, and the time for doing so has passed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

26 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
27 the Findings and Recommendation is supported by the record and proper analysis, and there is no

28 need to modify the Findings and Recommendation.


                                                     1
 1          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 3 Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). The controlling statute in determining

 4 whether to issue a certificate of appealability provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section
                    2255 before a district judge, the final order shall be subject to
 6                  review, on appeal, by the court of appeals for the circuit in which
                    the proceeding is held.
 7
                    (b) There shall be no right of appeal from a final order in a
 8                  proceeding to test the validity of a warrant to remove to another
                    district or place for commitment or trial a person charged with a
 9                  criminal offense against the United States, or to test the validity of
                    such person’s detention pending removal proceedings.
10
                    (c) (1) Unless a circuit justice or judge issues a certificate of
11                      appealability, an appeal may not be taken to the court of
                        appeals from–
12
                            (A) the final order in a habeas corpus proceeding in which
13                          the detention complained of arises out of process issued by
                            a State court; or
14
                            (B) the final order in a proceeding under section 2255.
15
                        (2) A certificate of appealability may issue under paragraph (1)
16                      only if the applicant has made a substantial showing of the
                        denial of a constitutional right.
17
                        (3) The certificate of appealability under paragraph (1) shall
18                      indicate which specific issue or issues satisfy the showing
                        required by paragraph (2).
19
20 28 U.S.C. § 2253.

21          If a court denies habeas relief on procedural grounds without reaching the underlying

22 constitutional claims, the court should issue a certificate of appealability “if jurists of reason

23 would find it debatable whether the petition states a valid claim of the denial of a constitutional

24 right and that jurists of reason would find it debatable whether the district court was correct in its

25 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar

26 is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist
27 could not conclude either that the district court erred in dismissing the petition or that the

28 petitioner should be allowed to proceed further.” Id.


                                                      2
 1          In the present case, reasonable jurists would not find the Court’s determination that

 2 Petitioner’s habeas petition should be dismissed debatable or wrong, or that Petitioner should be

 3 allowed to proceed further. Therefore, the Court declines to issue a certificate of appealability.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The Findings and Recommendation issued on July 24, 2019 (ECF No. 7) is

 6             ADOPTED IN FULL;

 7          2. The petition for writ of habeas corpus is DISMISSED for failure to specify grounds

 8             for relief and failure to exhaust state judicial remedies;

 9          3. The Clerk of Court is DIRECTED to CLOSE the case; and

10          4. The Court DECLINES to issue a certificate of appealability.

11
     IT IS SO ORDERED.
12

13 Dated: November 21, 2019
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
